Title: To Thomas Jefferson from Le Mesurier & Cie., 22 August 1790
From: Le Mesurier & Cie.
To: Jefferson, Thomas



Sir
Havre the 22d. Augt. 1790.

We have been advised from Rouën, that your effects from Paris are reembark’d on board Two Traders for this port so that we may expect them in a few days-provided they are not detained by contrary winds or any accident. You will receive the packages we are directed to send to Philadelphia by the Henrietta Captn: Weeks; as to those for Virginia, they must wait an opportunity, none offering for the present.
By Mr. Shorts’ Letters accompanying the present, he will undoubtedly inform you of the plan presented to the National Assembly, by the Committee of Taxes, an article of which will abolish the Farm and make Tobacco a free article of Trade, with liberty to manufacture and cultivate it, without restraint.
We shall be able by our next to announce the Decree, there being no doubt (in our mind) but the Assembly will adopt the Committee’s plan which seems a very popular one on the whole. We have the honor to be very respectfully Sir Yr. most obedient humble servants,

Par Le Mesurier & Comp.

 